As I understand it, "wanton" negligence is the conscious and intentional doing of an act, or a conscious failure to act, which act or omission will likely or probably result in injury. This is substantially the definition of "gross negligence" as given in the above opinion. As this Court has recently held that, as used in this statute, these terms are synonymous, I concur in this opinion. See Cormier v. Williams, 148 Fla. 201,4 So.2d 525. While I have not changed my personal opinion, as stated in Jackson v. Edwards, 144 Fla. 187, 197 So. 833, as to the meaning of the terms used in the "guest statute," and that those terms are not synonymous, I must yield my individual opinion to that of the majority of the Court as expressed in Cormier v. Williams, supra, there being, as I see it, *Page 342 
no constitutional question presented. See in this connection Winthrop v. Carinhas, 142 Fla. 588, 195 So. 399 and Jackson v. Edwards, 144 Fla. 187, 197 So. 833.
WHITFIELD, J., concurs.